Citation Nr: 1527520	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  08-38 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability manifested by a respiratory disorder and Dressler's syndrome, as a result of cardiac surgery performed at the VA Medical Center in Indianapolis, Indiana (VAMC Indianapolis) in June 2007.


WITNESSES AT HEARING ON APPEAL

The Veteran and D.H.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to December 1983.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for Dressler's syndrome (claimed as an injury to the left lung) due to coronary artery bypass grafting performed in June 2007 at VAMC Indianapolis.

The Veteran testified before a hearing officer at a July 2009 hearing at the RO.  A transcript of the hearing has been associated with the file.

In January 2013, the Board remanded the respiratory issue listed above for further development.

The Board denied the claim for compensation under 38 U.S.C.A. § 1151 for Dressler's syndrome (claimed as an injury to the left lung) by way of a May 2013 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a September 2014 Memorandum Decision, the Court set aside the Board's May 2013 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

Although the Veteran's 1151 claim has been characterized by both the AOJ and the Board as a claim for compensation for Dressler's syndrome, his March 2008 1151 claim described a respiratory disorder (see the March 2008 claim submitted by the Veteran's former representative) and the issue on appeal has been characterized as entitlement to compensation under 38 U.S.C.A. § 1151 for Dressler's syndrome "(claimed as injury, left lung)."  Thus, the Board as recharacterized the issue as entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability manifested by a respiratory disorder and Dressler's syndrome.
In a July 2013 rating action, the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for complications of medtronic placement/nerve damage.  In August 2013, the Veteran submitted a notice of disagreement with the July 2013 determination.  In December 2013 correspondence, the RO indicated that the issue was being addressed in a post-decision review process and this process was explained to the Veteran.  As the development of this matter has not been completed, it is not ripe for appellate review.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran primarily contends that he has a current respiratory disorder which is the result of complications from coronary artery bypass grafting performed in June 2007 at VAMC Indianapolis.  He was afforded a VA examination in February 2013 in support of his 1151 claim, but only a VA cardiac examination was conducted, the only diagnosis provided was coronary artery disease, and no opinion was provided pertaining to the etiology of any current respiratory disorder.  Hence, a remand is necessary to afford the Veteran a VA respiratory examination to assess the nature and etiology of any current respiratory disorder.

There is no indication that any consent forms completed by the Veteran prior to the June 2007 coronary artery bypass grafting have been obtained or that any efforts to obtain such documents have been undertaken.  Hence, a remand is also necessary to attempt to obtain any such consent forms.  Updated VA treatment records shall also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file any consent form(s) pertaining to the June 2007 coronary artery bypass grafting performed at VAMC Indianapolis; all records of his treatment contained in the Indianapolis Vista electronic records system and dated from May 2008 through February 2009, from October 2012 through February 2013, and from January 2015 through the present; and any relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Thereafter, schedule the Veteran for a VA respiratory examination with a medical professional with appropriate expertise to determine whether any current respiratory disorder was caused or aggravated by the coronary artery bypass grafting performed in June 2007 at VAMC Indianapolis.  All indicated tests and studies shall be conducted. 

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current respiratory disorder identified (i.e., any respiratory disorder diagnosed since March 2008 including, but not limited to, chronic obstructive pulmonary disease), the examiner shall answer all of the following questions: 

Is it at least as likely as not (50 percent probability or more) that the current respiratory disorder was caused or chronically worsened as a result of the coronary artery bypass grafting performed in June 2007 at VAMC Indianapolis?

If a current respiratory disorder was likely caused or chronically worsened as a result of the June 2007 procedure, is it at least as likely as not (50 percent probability or more) that the cause of the current respiratory disorder was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  If not, is it at least as likely as not (50 percent probability or more) that the cause of the current respiratory disorder was an event not reasonably foreseeable?

When considering whether a current respiratory disorder was caused by an event not reasonably foreseeable, the examiner shall consider any informed consent forms signed by the Veteran.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all respiratory disorders diagnosed since March 2008 (including, but not limited to, chronic obstructive pulmonary disease) and the Veteran's reports of his lung being sliced during the June 2007 cardiac procedure and of his reported respiratory symptoms since that time.

The examiner must provide reasons for each opinion given.

3.  If any benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.  

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

